     Case 17-34432-ABA         Doc 32-1 Filed 11/26/18 Entered 11/26/18 12:55:22                Desc
                                   Proposed Order Page 1 of 2


   UNITED STATES BANKRUPTCY COURT
   DISTRICT OF NEW JERSEY
   Caption in Compliance with D.N.J. LBR 9004-1(b)
                                                                             Order Filed on November 26, 2018
   812611                                                                    by Clerk
   PHELAN HALLINAN DIAMOND & JONES, PC                                       U.S. Bankruptcy Court
   400 Fellowship Road, Suite 100                                            District of New Jersey
   Mt. Laurel, NJ 08054
   856-813-5500
   Attorneys for HOME POINT FINANCIAL
   CORPORATION

   In Re:                                                      Case No.: 17-34432 - ABA

      EDWARD F. DIX                                            Judge: Andrew B. Altenburg Jr.
      SHANNON L. DIX
                                                               Chapter: 13
      Debtors



                            Recommended Local Form:     Followed     Modified


                                   ORDER DIRECTING
                           REDACTION OF PERSONAL INFORMATION

            The relief set forth on the following page is hereby ORDERED




DATED: November 26, 2018
  Case 17-34432-ABA         Doc 32-1 Filed 11/26/18 Entered 11/26/18 12:55:22               Desc
                                Proposed Order Page 2 of 2


         The court having reviewed the Application Requesting Redaction of Personal
 Information filed in this case by HOME POINT FINANCIAL CORPORATION, and regarding
page 33 of the Proof of Claim, it is Proof of Claim 5-1
XXXXXXXXXXXXXXXXXXXXXXXX

         ORDERED that the above document be immediately restricted from view on the Court's
 public docket, and it is hereby

         ORDERED that pursuant to D.N.J. LBR 9037-l(a)(2), the entity that filed the original
 document must file a redacted version of the document within 7 days of the date of this order.

        ORDERED that the applicant must serve this order on all affected parties not later than one

day after its entry.

                                                                                          rev. 8/1/15




                                                 2
